                Case 3:21-cv-01246 Document 1 Filed 05/28/21 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

FAUSTINO           XAVIER           BETANCOURT
COLON,

                      Plaintiffs,
                          v.                               CIVIL NO.

ENCANTO RESTAURANTS, INC.

                     Defendants.

                                         NOTICE OF REMOVAL

TO THE HONORABLE COURT:

        COMES NOW defendant, Encanto Restaurants, Inc. d/b/a Kentucky Fried Chicken

(“KFC”), and hereby gives notice of the removal of the action filed by Plaintiff in the Court of

First Instance of the Commonwealth of Puerto Rico, Superior Court of San Juan (Civil

No. SJ2021CV02524), to the United States District Court for the District of Puerto Rico. As

grounds for the removal, KFC states the following:

I.      Procedural Background:

        1.       On April 26, 2021, Faustino Xavier Betancourt (“Plaintiff”) filed a Complaint in

the Court of First Instance of the Commonwealth of Puerto Rico, Superior Court of San Juan,

with the following caption and number: Faustino Xavier Betancourt v. Encanto Restaurants, Inc.,

Civil No. SJ2021CV02524. See Exhibit # 1.1

        2.       On April 28, 2021, Plaintiff served KFC with summons. See Exhibit # 2.2


1
  In compliance with 28 U.S.C.A. § 1446(a), KFC hereby attaches a complete copy of the case file docket for the
Complaint filed by Plaintiff in the Court of First Instance of the Commonwealth of Puerto Rico, Superior Court of
San Juan. Due to the number of pages included in the docket, KFC requests a thirty (30) day extension of time to file
the certified translations of the same.
2
 KFC requests a thirty (30) day extension of time to file the certified translation of the executed summons attached
as Exhibit #2.
                Case 3:21-cv-01246 Document 1 Filed 05/28/21 Page 2 of 5




         3.       As averred by Plaintiff in the State Court Action, the Complaint is based solely on

Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C.A. § 12181 et seq. and

Section 504 of the Rehabilitation Act, 29 U.S.C. § 701 et seq. (“the Rehabilitation Act”) (See

Exhibit # 1, ¶¶ 26-63). Hence, from Plaintiff’s own allegations, it is evident that this Court has

original jurisdiction over the allegations and subject matter of the instant case, as they arise from

the laws of the United States. See 28 U.S.C.A. § 1331.

         4.       As more fully explained below, KFC is entitled to remove the State Court Action

to this Honorable Court pursuant to 28 U.S.C. § 1441 (a).

II.      Legal Standard:

         5.       Section 28 U.S.C.A. § 1441 provides that “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction, may be removed

by the defendant or the defendants, to the district court of the United States for the district and

division embracing the place where such action is pending.” 28 U.S.C.A. § 1441(a) 3. “Federal

courts have original jurisdiction over cases ‘arising under the Constitution, laws, or treaties of the

United States.’ ” San Antonio-Trinidad v. Marriott P.R. Mgmt. Corp., No. CIV. 10-1628 FAB,

2011 WL 3300209, at *2 (D.P.R. Aug. 1, 2011) (quoting 28 U.S.C. § 1331).

         6.       Therefore, “[t]he removal statute allows a defendant to remove a case to federal

court only when the action could have originally been filed in federal court.” Id. “A case arises

under federal law for purposes of removal when the plaintiff's right to relief necessarily depends

on resolution of a substantial question of federal law.” Rosselló v. Calderón, 398 F.3d 1, 12 (1st

Cir.2007) (internal citations omitted).

         7.       According to section 28 U.S.C.A. § 1446:


3
 Section 1332(d) considers that “[t]he Word “States”, as used in this section, includes the Territories, the District of
Columbia, and the Commonwealth of Puerto Rico.” 28 U.S.C.A. § 1332(d).

                                                           2
             Case 3:21-cv-01246 Document 1 Filed 05/28/21 Page 3 of 5




       A defendant or defendants desiring to remove any civil action from a State court
       shall file in the district court of the United States for the district and division
       within which such action is pending a notice of removal signed pursuant to Rule
       11 of the Federal Rules of Civil Procedure and containing a short and plain
       statement of the grounds for removal, together with a copy of all process,
       pleadings, and orders served upon such defendant or defendants in such action.

       8.      The notice of removal must be “filed within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading setting forth the claim

for relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b).

       9.      As stated above, Plaintiffs served KFC with copy of the Complaint on April 28,

2021. See, Exhibit # 2. Thus, the instant Notice of Removal is timely pursuant to 28 U.S.C.

§ 1446.

III.   Basis for Removal:

       10.     In sum, the Complaint alleges discrimination on the basis of disability in the

activities of places of public accommodations pursuant to Title III of the ADA and the

Rehabilitation Act.

       11.     Consequently, from the face of the Complaint, it is evident that this Court has

original jurisdiction over the allegations and subject matter of the instant case, as they arise from

the laws of the United States. See 28 USCA § 1331; 28 U.S.C. § 1441(a).

       12.     Therefore, it is evident that this Federal Court has original jurisdiction over the

state civil action, on the basis of federal question. See, 28 U.S.C.A. § 1331; see also Access

Now, Inc. v. Blue Apron, LLC, No. 17-CV-116-JL, 2017 WL 5186354, at *1 (D.N.H. Nov. 8,

2017); Franchi v. New Hampton Sch., 656 F. Supp. 2d 252, 254 (D.N.H. 2009).

       13.      Thus, KFC is entitled to remove this civil action under 28 U.S.C.A. § 1441.

       14.     Pursuant to 28 U.S.C.A. § 1446, KFC hereby certifies that there are adequate

jurisdictional grounds for the removal of the present action. Also, in compliance with

                                                 3
             Case 3:21-cv-01246 Document 1 Filed 05/28/21 Page 4 of 5




28 U.S.C.A. § 1446(a), it has attached herein: (1) a complete copy of the case file docket for the

Complaint filed by Plaintiff in the Court of First Instance of the Commonwealth of Puerto Rico,

Superior Court of San Juan in the Spanish language as Exhibit # 1; and (2) a copy of the

executed summons in its original Spanish language as Exhibit # 2. On this same date, KFC has

requested a thirty (30)-day extension to file certified translations of the pleadings previously

described.

       15.     In compliance with 28 U.S.C.A. § 1446(d), KFC will promptly file an Informative

Motion, along with the instant notice of removal, with the Court of First Instance of the

Commonwealth of Puerto Rico, Superior Court of San Juan, and will notify this Honorable Court

of its compliance with this requirement.

       WHEREFORE, KFC gives notice of the removal of this action, pursuant to section

1441, of Title 28, United States Code, and requests that said cause of action proceed before this

Honorable Court as an action properly removed.

       WE HEREBY CERTIFY that on this date, a true and exact copy of this notice of

removal with its exhibits was sent by electronic mail to Plaintiff’s legal counsel, José Carlos

Vélez Colón, Esq. (jvelez@velezlawgroup.com); and, within the next forty-eight (48) hours,

KFC will notify a copy of the Notice of Removal with the Court of Puerto Rico, Superior Court

of San Juan, using the Unified System of Case Management and Administration (“Sistema

Unificado de Manejo y Administración de Casos” and/or “SUMAC”).

       RESPECTFULLY SUBMITTED

       In San Juan, Puerto Rico, this 28th day of May 2021.

                                   [Signatures on next page]




                                                4
Case 3:21-cv-01246 Document 1 Filed 05/28/21 Page 5 of 5




                         O’NEILL & BORGES LLC
                         250 Muñoz Rivera Ave., Suite 800
                         San Juan, PR 00918-1813
                         Tel. (787) 764-8181 / Fax (787) 753-8944

                         By:    s/Alberto J. Bayouth-Montes
                                Alberto J. Bayouth-Montes
                                USDC-PR No. 228313
                                alberto.bayouth@oneillborges.com

                                s/Natalia Marín-Catalá
                                Natalia Marín-Catalá
                                USDC-PR 304703
                                natalia.marin@oneillborges.com




                           5
